Citation Nr: 0709472	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  00-16 661A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits in the amount of $576.00.  

(The issues of entitlement to service connection for deep 
vein thrombosis (DVT) of the bilateral lower extremities, 
entitlement to an initial evaluation in excess of 10 percent 
for bilateral hearing loss, and entitlement to an increased 
evaluation for post-traumatic stress disorder (PTSD), 
evaluated as 50 percent disabling prior to May 5, 1999 and 70 
percent disabling since that date are the subject of a 
separate decision.)

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1970 to 
November 1971 and from October 1981 to August 1985.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 decision of the Committee on 
Waivers and Compromises (the Committee) of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which denied waiver of an overpayment of disability 
compensation benefits in the amount of $576.00.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking entitlement to a waiver of overpayment 
in the amount of $576.00.  With his November 1999 claim for a 
waiver the veteran submitted VA Form 20-5655 (Financial 
Status Report), describing total monthly income exceeding 
total monthly expenses.  

In his July 2000 notice of disagreement (NOD), the veteran 
then asserted that his income did not exceed his expenses as 
he was living in a new place of residence since filing his 
claim for a waiver.  Following issuance of a statement of the 
case (SOC), the veteran submitted a revised financial status 
report together with a Form 9 (substantive appeal) in August 
2000.  This revised financial status report described 
expenses greater than those described in July 2000, and, 
again, exceeding income.

When additional pertinent evidence is received by an agency 
of original jurisdiction (AOJ) after a statement of the case 
has been issued, and before an appeal is certified to the 
Board, governing regulations require that the additional 
evidence be reviewed and a supplemental statement of the case 
(SSOC) be issued.  38 C.F.R. § 19.31 (2006).

The potential for imposition of an undue hardship is one of 
the elements for consideration in the determination of 
whether the collection of an overpayment would violate the 
principles of equity and good conscience.  38 C.F.R. § 1.965 
(2006).  Since the evidence submitted since the SOC is 
pertinent to the claim, and an SSOC is necessary.  

In addition, the financial status report submitted in 
November 2000 is the most recent financial status report of 
record.  In that report, the veteran described monthly income 
of $589.00, consisting solely of his VA benefit.  He did not 
report any Social Security income.  However, in an April 2006 
statement, the veteran reported that he had been receiving 
Social Security disability for PTSD since 1987.  Therefore, 
on remand, the AOJ should obtain an updated financial status 
report.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the veteran complete VA 
Form 20-5655 (Financial Status Report), 
listing his monthly income, monthly 
expenses, assets, and debts, and include 
any supporting evidence and/or records.  

2.  After ensuring the development is 
complete, re-adjudicate the claim, 
considering all the evidence of record, 
including that submitted since the August 
2000 SOC.  If the claim remains denied, 
issue a supplemental statement of the 
case before returning the claim to the 
Board, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

